Me. Justice Yantis delivered the opinion of- the court: Claimant herein was appointed an “Industrial Officer in the Department of Labor” of the State of Illinois on April 29, 1930, and continued to serve as such until his successor was appointed and qualified on February 1, 1933. During his service as such industrial officer he received payment of his salary at regular intervals on the basis of Five Thousand Dollars ($5,000.00) per year. He now claims that as such officer he was entitled to a salary of Six Thousand Dollars ($6,000.00) per year, and he seeks an award for such alleged unpaid deficiency in the sum of Two Thousand Seven Hundred Fifty Dollars ($2,750.00.) Claimant contends that he is justified in his demand by reason of the fact that the salary of all industrial commisisoners was fixed by Section 14 of the Workmen’s Compensation Act at Six Thousand Dollars ($6,000.00) per year at the time of his appointment, and that it was due to the fact that the 56th G-eneral Assembly appropriated only Five Thousand Dollars ($5,000.00) per annum, (Session Laws 1931, Page 131 and Session Laws 1933, Page 134); and that he was paid on the latter basis. The Civil Administrative Code, became effective July 1, 1917, and thereafter the Code, and not the Workmen’s Compensation Act, controlled as to the salary of members of the Industrial Commission. The Code as in force at the time of claimant’s appointment on April 29, 1930 became effective as to such appointment. Section 5 of the Code (Laws of 1929, p. 749) provides as follows : “In addition to the Directors of Departments the following * * * shall hold offices, hereby created and designated as follows: * * * “In the Department of Labor * * * “The Industrial Commission, which shall consist of five Industrial Officers, one of whom shall be designated as Chairman.” Section 9 of the Civil Code (Laws of 1929, p. 751) provides as follows: “The Executive and Administrative Officers, whose offices are created by this Act shall receive salaries, payable in equal monthly installments as follows: “In the Department of Labor * * * each Industrial Officer shall receive $5,000.00 except the Chairman who shall receive $6,000.00.” The Civil Code and not the Workmen’s Compensation Act apparently controls and fixes the salaries of Industrial Officers, and the salaries are there fixed at Five Thousand Dollars ($5,000.00) per year. As claimant'has received the full sum of Five Thousand Dollars ($5,000.00) per year for his service as an Industrial Officer, and has apparently been paid the full amount of salary fixed by law, an award herein must be denied; an award is denied and the claim dismissed accordingly.